Citation Nr: 1613203	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard from January 1982 to June 2006, with periods of active duty for training (ACDUTRA) and inactive duty training (INACTUDRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Newark, New Jersey Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

The evidence shows that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At the time the Veteran filed his claim for entitlement to a TDIU in November 2014, service-connection was in effect for degenerative disc disease of the lumbar spine, rated 20 percent; residuals of a right ankle injury, rated 20 percent; lumbar radiculopathy of the right lower extremity, rated 20 percent; lumbar radiculopathy of the left lower extremity, rated 20 percent; and status post umbilical hernia repair and residuals of injury to inguinal area, rated 10 percent.  The Veteran's combined service-connected disability rating, as of September 15, 2015, was 70 percent.  

During separate October 2015 VA examinations for the Veteran's service-connected back and ankle disabilities, the examiner noted that those disabilities impacted on the Veteran's ability to work.  The examiner noted that the Veteran had retired from the National Guard in 2006 and that he was in school and seeking a position that he could manage.  The examiner did not go into detail about how the Veteran's service-connected back and ankle disabilities impacted his ability to work.  

At March 2016 VA examinations, it was noted that the Veteran's service-connected back disability impacted his ability to work in that he was unable to sit for more than 30 minutes or stand for more than 30 minutes before he started having back pain.  Additionally, walking for less than one block or lifting more than 25 pounds caused back pain.  With respect to his service-connected ankle disability, it was noted that the Veteran's ability to work was impacted in that he could not stand for more than 10 minutes or walk more than a few blocks before he had ankle pain.  The examiner did not indicate whether the Veteran was able to perform any type of employment.

A review of the Veteran's application for TDIU shows that in 2014 and 2015, he worked for a only few months at a time as a schedule manager and then as a dispatcher, for different two security companies.  In the Board's opinion, the duration of this employment suggests that the employment was no more than marginal.  His TDIU application also shows that he had no training or education following his retirement from National Guard service.  

The Veteran's service separation from shows that while in the National Guard, his military occupational specialty was Abrams Armor [Tank] Crewman and that his only training was in relation to that occupation.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the evidence is in equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


